Citation Nr: 1204702	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-26 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits in excess of $150 per month on behalf of his child, A.Y., effective November 6, 2006. 


REPRESENTATION

Veteran represented by: Disabled American Veterans  

Appellant represented by: Unrepresented


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The Veteran served on active duty from October 1977 to December 1980 and from September 1982 to May 1986. 

The appellant in this matter is the Veteran's former fiancée and the legal custodian of his child, A.Y.

This case is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 decision of the VA Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied an apportionment in excess of $150.00 for A.Y., effective November 6, 2006, the date the Veteran was released from incarceration.  This case was before the Board in January 2011 when it was remanded for additional development.

Although the appellant requested a Board hearing in her substantive appeal (VA Form 9), she subsequently withdrew that request.  The Veteran, however, appeared at the scheduled Travel Board hearing before the undersigned in October 2010 and informed the Board on the record that he did not desire a hearing.  There are no subsequent hearing requests of record. 


REMAND

While the appellant is unrepresented, the record reflects a valid VA Form 21-22, appointing Disabled American Veterans as representative for the Veteran is of record.  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2011).  

In the January 2011 remand, the Board instructed that, in order to accord the Veteran due process in this appeal, the case be forwarded to the local representative of Disabled American Veterans for the purpose of executing a VA Form 646, Statement of Accredited Representative in Appealed Case.  This development has not been accomplished.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board recognizes that this case was remanded previously, and sincerely regrets the further delay.  The case is REMANDED for the following action:

The case must be forwarded to the Veteran's local Disabled American Veterans representative for the purpose of executing a VA Form 646, Statement of Accredited Representative in Appealed Case.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran or the appellant until otherwise notified, but they have the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


